Citation Nr: 0611325	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  04-07 424A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an effective date prior to October 16, 
2002, for the award of service connection for post-traumatic 
stress disorder (PTSD).

2.  What evaluation is warranted for PTSD from October 16, 
2002?


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 decision of the Los Angeles, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted entitlement to service 
connection for PTSD and assigned a 30 percent evaluation 
effective from October 16, 2002.  Thereafter, an October 2003 
rating decision granted a 70 percent evaluation for the PTSD 
also effective from October 16, 2002.  In February 2006, the 
veteran testified at a hearing before the undersigned sitting 
at the RO. 

A review of the claims file shows that the veteran, in March 
2003, raised claims of entitlement to service connection for 
migraine headaches and a back disability.  These issues, 
however, are not currently developed or certified for 
appellate review.  Accordingly, they are referred to the RO 
for appropriate action. 


FINDINGS OF FACT

1.  The veteran separated from military service in September 
1970.

2.  In a June 2001 rating decision, the RO denied entitlement 
to service connection for PTSD.  The veteran was notified of 
the decision at his last address of record later in the same 
month.

3.  The veteran did not appeal the June 2001 rating decision.

4.  On October 16, 2002, the veteran filed an application to 
reopen his claim of entitlement to service connection for 
PTSD.

5.  There is no allegation of clear and unmistakable error in 
the June 2001 rating decision.

6.  Since October 16, 2002, the veteran's PTSD has been 
manifested by symptoms that cause total occupational 
impairment.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than 
October 16, 2002, for the grant of service connection for 
PTSD have not been met.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107, 5110, 7105 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.1, 
3.159, 3.400, 20.200, 20.201, 20.202, 20.302(a), 20.1103 
(2005).

2.  Since October 16, 2002, the veteran has met the schedular 
criteria for a 100 percent rating for PTSD.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Earlier Effective Date Claim

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
she should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  In light of a binding opinion issued by 
VA's General Counsel, the Board is obligated to find that the 
written notice provided in the February 2003 VA letter 
regarding the original claim to reopen, along with the 
subsequent statement of the case that provided notice of the 
laws and regulations governing claims for an earlier 
effective date, fulfills the requirements of 38 U.S.C.A. 
§ 5103(a).  See VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (2004).  
The Board also finds that VA has secured all available 
pertinent evidence and conducted all appropriate development.  

Hence, the Board finds that VA has fulfilled its duties under 
the VCAA.

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The veteran and his representative claim that the claimant is 
entitled to an earlier effective date of entitlement to 
service connection for PTSD dating back to at least September 
2000 - the date he filed his first claim for entitlement to 
service connection for PTSD.  

If a veteran files a claim for compensation with VA, and the 
claim is disallowed, he has the right to appeal that denial 
to the Board.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.201, 20.202.  If the veteran does not 
perfect an appeal, however, the rating decision becomes 
final.  See 38 C.F.R. §§ 20.302(a), 20.1103.  The effective 
date of a successful claim to reopen is the date of receipt 
of the claim to reopen, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400.

The veteran separated from military service in September 
1970.  In September 2000, he filed a claim for PTSD.  In a 
June 2001 rating decision, the RO denied the claim.  The 
veteran was notified of the decision at his last address of 
record later in the same month.  The veteran did not appeal 
the June 2001 rating decision.  Accordingly, that decision is 
final.  38 U.S.C.A. § 7105.  Consequently, the effective date 
for the assignment of service connection for PTSD may be no 
earlier than a new application.  38 U.S.C.A. § 5110; 
38 C.F.R. §§ 3.156, 3.400.

As to when a new application was next received by VA, the 
Board acknowledges that the record includes June to August 
2002 memorandum of telephone conversations between the RO and 
the veteran regarding the disposition of his September 2000 
claim of entitlement to service connection for PTSD.  
Nonetheless, the first time any writing from the claimant was 
added to the claims file following the June 2001 RO decision 
was on October 16, 2002.  At that time, the veteran filed 
statements and evidence in which he asked, in substance, that 
the RO grant entitlement to service connection for PTSD.

In a June 2003 rating decision, the RO reopened the claim of 
entitlement to service connection for PTSD, and then grated 
service connection for PTSD effective from October 16, 2002.

The October 16, 2002, statements from the veteran were the 
first time that this claim was raised since the June 2001 
rating decision.  They therefore act as the date of his 
claim.  38 C.F.R. § 3.1(p) (a "claim" is a written 
communication requesting a determination of entitlement to a 
benefit, or evidencing a belief in entitlement to a benefit); 
Also see 38 C.F.R. § 3.151. 

As to the veteran and his representative's argument that 
appellant did not received notice of the June 2001 denial 
until he called the RO in June 2002, the United States Court 
of Appeals for Veterans Claims (Court) has held that the law 
requires only that VA administrative procedures be carried 
out in their correct and usual way, and that the Board 
presumes the regularity of the administrative process "in 
the absence of clear evidence to the contrary."  Ashley v. 
Derwinski, 2 Vet. App. 64-65 (1992).  Therefore, given the 
fact that the June 2001 notice letter was addressed to the 
veteran's last address of record as reported in the September 
2000 claim, the Board finds that the appellant's allegation 
of impropriety in the carrying-out of administrative duties, 
standing alone, is not the type of "clear evidence to the 
contrary" which is required to rebut the presumption of 
regularity which supports the official acts of public 
officers.  Id.  

In summary, when the veteran filed his claim for service 
connection for PTSD in October 2002, it was a claim to reopen 
since there was a prior final disallowance of this claim, as 
discussed above.  The evidence clearly shows that the veteran 
did not appeal the June 2001 prior denial.  Once that prior 
decision became final, any claim filed thereafter was a claim 
to reopen.  Therefore, based on the evidence of record the 
earliest date that VA could set as the effective date of the 
veteran's successful claim to reopen and grant of service 
connection is the date the RO received his statements on 
October 16, 2002.  38 C.F.R. § 3.400(r).  As such, there is 
simply no legal basis for an effective date earlier than 
October 16, 2002, for service connection for PTSD.

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 



The Higher Evaluation Claim

The veteran and his representative contend that the 
claimant's PTSD is manifested by symptomatology that warrants 
the assignment of a higher evaluation.  It is requested that 
the veteran be afforded the benefit of the doubt.
 
Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  In cases 
where the original rating assigned is appealed, consideration 
must be given to whether the veteran deserves a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).
 
Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.
 
It is the responsibility of the Board to weigh the evidence 
and decide where to give credit and where to withhold the 
same and, in so doing, accept certain medical opinions over 
others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  
That responsibility is particularly onerous where medical 
opinions diverge.  At the same time, the Board is mindful 
that it cannot make its own independent medical 
determinations and that there must be plausible reasons for 
favoring one medical opinion over another.  Evans v. West, 
12 Vet. App. 22, 30 (1999).

In a June 2003 rating decision, the RO granted service 
connection for PTSD and rated it under 38 C.F.R. § 4.130, 
Diagnostic Code 9411, as 30 percent disabling, effective from 
October 16, 2002.  A subsequent October 2003 rating decision 
granted a 70 percent rating for the PTSD also effective from 
October 16, 2002.  

The rating schedule provides a higher, 100 percent, rating 
for PTSD if it is manifested by total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  The 
above set of symptoms is not an exclusive or exhaustive list.  
Rather, it serves as an example of the symptoms that would 
justify a total rating.  Mauerhan v. Principi, 
16 Vet. App. 436, 442 (2002).

As to the severity of the veteran's PTSD, VA treatment 
records from a Los Angeles VA Medical Center, dated from 
December 2000 to April 2003, show his Global Assessment of 
Functioning (GAF) score ranging from 23 to 31.  The Fourth 
Edition of the American Psychiatric Association' s DIAGNOSTIC 
AND STATISTICAL MANUAL FOR MENTAL DISORDERS (DSM IV) 427-9 (1994) 
provides that a GAF score of between 21 and 30 suggests that 
the veteran's psychiatric disability is manifested by 
"[b]ehavior [that] is considerably influenced by delusions 
or hallucinations or serious impairment in communications or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation) or inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends)."  Moreover, while an April 2002 
treatment record from the San Diego VA Medical Center shows 
his GAF score was 40 and an October 2002 treatment record 
from the same facility reported it was 52, a subsequent May 
2003 treatment record from a Los Angeles VA Medical Center 
shows his GAF score as 29.

Moreover, the veteran's VA physician, who had treated him 
since December 2000, filed two letters in support of the 
claim.  In the October 2002 letter, it was opined that the 
veteran's condition had recently deteriorated significantly 
despite aggressive treatment and he had been unable to work 
since May 2002.  As to his adverse symptomatology, it was 
opined that he had almost daily panic attacks associated with 
derealization, illogical speech, and disorientation to time 
and place; increased irritability; increased isolation; and 
memory impairment due to uncontrolled symptoms.  It was 
thereafter opined that the veteran continued to react to 
stressful situations with impulsive rage and violence with 
the last episode occurring three months ago.  His GAF score 
was 23/30 due to recent history of impulsive violence.  

In the August 2003 letter, it was reported that the veteran's 
symptoms have continued to worsen despite aggressive 
treatment.  It was also reported that the veteran continued 
to reexperience traumatic war experiences with concomitant 
hyperarousal and severe social avoidance.  It was opined that 
the veteran had chronic and severe adverse symptomatology 
that included problems with intrusive memories, nightmares 
four to five times a week, almost daily panic attacks, 
difficulty sleeping, irritability, poor concentration and 
memory, hypervigilance, an exaggerated startled response, 
avoidance, a restricted affect, feelings of estrangement and 
a foreshortened future, and a long history of suicidal 
ideation with two serious attempts.  It was thereafter opined 
that his symptoms had worsened while in treatment due to the 
severity of his psychosocial stressors.  His GAF score was 
27/38 due to persistent potential for impulsive violence.  In 
this regard, the DSM IV provides that a GAF score of between 
31 and 40 suggests that the veteran's psychiatric disability 
is manifested by "[s]ome impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several area, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work)." 

In both letters, his doctor concluded that the veteran was 
"completely disabled and unemployable due to chronic and 
severe service-connected post-traumatic stress disorder."  
These opinions are not contradicted by any other medical 
opinion of evidence.  Evans.  While the April 2003 VA 
examiner only reported the veteran having problems with 
monotonous speech, intrusive war memories, some hopelessness, 
a sad mood, a flat affect, and possibly being a danger to 
others as well as gave him a GAF score of 58, he did not 
contradict the October 2002 and August 2003 opinions 
regarding the veteran's employability.

Therefore, the Board concludes that the evidence, both 
positive and negative, is at least in equipoise.  Under such 
circumstances, and after resolving reasonable doubt in the 
veteran's favor, the Board concludes the appellant's overall 
disability picture due to PTSD renders him unable to work.  
This equates to total occupational and social impairment.  
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.  Accordingly, 
a 100 percent rating is warranted from October 16, 2002.  
Fenderson.

As this part of the decision is a complete grant of the 
benefits sought on appeal, a further discussion of the VCAA 
and the effect it had on the veteran's rating claim is not 
needed. 


ORDER

An effective date prior to October 16, 2002, for a grant of 
entitlement to service connection for PTSD is denied.

Effective October 16, 2002, a 100 percent rating for PTSD is 
granted, subject to the laws and regulations governing the 
award of monetary benefits. 



____________________________________________
LAWRENCE M. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


